AMENDMENT TO EMPLOYMENT AGREEMENT


 
THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT is entered into as of June 30, 2013
(this “Amendment”), by and between RETROPHIN, INC., a Delaware corporation  (the
“Company”), and Marc Panoff (the “Executive,” together with the Company, the
“Parties”).
 
WHEREAS, the Parties entered into that certain Employment Agreement, dated as of
May 7, 2013 (the “Agreement”);
 
WHEREAS, the Parties hereby amend the vesting schedule of the common stock
granted pursuant to the Agreement; and
 
WHEREAS, Section 12 of the Agreement provides that the Agreement may be amended
only by a written agreement of the Parties.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
 
1.           All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Agreement.


2.           The Agreement is hereby amended by deleting Section 3(f) thereof
and replacing it in its entirety with the following:


“Equity.  In addition to the Annual Base Salary, the Executive shall be granted,
on and subject to the terms and conditions of an award agreement to be entered
into between the Executive and Company (it being understood that such grant
shall be conditioned upon the execution of such award agreement), 120,000 units
of restricted common stock of the Company (the “Incentive Compensation”), a pro
rata portion of which shall vest initially on December 31, 2013 and each quarter
thereafter until the third anniversary of the execution of this Agreement;
provided, however, that if the Executive is no longer employed by the Company,
any Incentive Compensation that has not vested prior to the date of termination
shall be immediately cancelled and not subject to further vesting.”


3.           Except as set forth expressly herein, all terms of the Agreement,
as amended hereby, shall be and remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligations of the
Parties.  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Parties under the Agreement, nor constitute a waiver of any
provision of the Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           This Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of New York and all applicable federal laws
of the United States of America.


5.           This Amendment may be executed by one or more of the Parties hereto
in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.


6.           This Amendment shall be binding upon and inure to the benefit of
the Parties hereto, their respective successors, successors-in-titles, and
assigns.


7.           This Amendment sets forth the entire understanding of the Parties
with respect to the matters set forth herein, and shall supersede any prior
negotiations or agreements, whether written or oral, with respect thereto.


 [Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
 

 
RETROPHIN, INC.
           
By:
/s/ Martin Shkreli       Name: Martin Shkreli       Title:   Chief Executive
Officer                     EXECUTIVE:                       /s/ Marc Panoff    
  Marc Panoff          

 
3

--------------------------------------------------------------------------------